DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 claims an intended use of the spring damper element.  An intended use is not a process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, “is designed in such a way” is indefinite because it does not claim a definite finished machine.  
In claim 2, last line, “the cross-section” lack antecedent basis.
In claim 3, “in particular” is indefinite.
In claim 6, “can be” is indefinite.
In claim 12, the claimed features “is changed during the intended operation of the punching press for changing the amplitude with which the punching press oscillates in the spring-damper elements.” is not understood.  Please clarify.
In claim 13, “is changed in such a way” is indefinite because it does not claim a definite feature.  
In claims 11-20, there are no steps being claimed/recited for the method claims of claims 11-20.  For example, “the method comprising: the step of opening a valve, the step of changing a setting of the fluid pressure, etc.”
Due to the indefiniteness mentioned above, claims 1-20 are being treated as best as possible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayoshi (JP 05116000).
Re: claim 1, Takayoshi shows a spring-damper element for the mounting of a punching press, with a hydraulic damper unit 21, 24 with a first fluid chamber, upper chamber 25, and a second fluid chamber, lower chamber 25, wherein, in the intended operation, a hydraulic fluid is displaced from the first fluid chamber via a throttle point 22 into the second fluid chamber during compression of the spring-damper element, and with an overload valve 30 arranged between the first fluid chamber and the second fluid chamber, which, on reaching a specific fluid pressure in the first fluid chamber or on reaching a specific pressure difference between the first fluid chamber and the second fluid chamber, opens and releases a bypass, via which hydraulic fluid then flows from the first fluid chamber into the second fluid chamber, bypassing the throttle point, wherein the spring-damper element is designed in such a way that the fluid pressure or the pressure difference, respectively, at which the overload valve opens is adjustable by control system 60 when the spring-damper element is installed as intended, see figures 1, 2 and 4.
Re: claim 2, Takayoshi shows the hydraulic damper unit is designed in such a way that, in the intended operation, during rebound of the spring-damper element, hydraulic fluid flows back from the second fluid chamber into the first fluid chamber via a flow cross-section which is wider than the cross-section of the throttle point, A2 is wider than A1.
Re: claim 3, Takayoshi shows the fluid pressure or the pressure difference, respectively, at which the overload valve opens is adjustable steplessly or in steps, in particular without tools, by control system 60.
Re: claim 4, Takayoshi shows the fluid pressure or the pressure difference, respectively, at which the overload valve opens is automatically adjustable via a control system 60.
Re: claim 5, Takayoshi shows the fluid pressure or the pressure difference, respectively, at which the overload valve opens is adjustable during the intended operation, by control system 60.
Re: claim 6, Takayoshi shows the fluid pressure or the pressure difference, respectively, at which the overload valve opens is adjustable to substantially zero or the overload valve can be brought into an open state by control system 60.
Re: claim 10, Takayoshi shows use of the spring-damper element according to claim 1 for mounting of a punching press in figure 4. 
Re: claim 11, Takayoshi shows a method for operating a punching press which is mounted on spring damper elements 20 according to claim 1, wherein the press is operated with different settings of the fluid pressure or the pressure difference, respectively, at which the overload valves 30 of the spring-damper elements open, during different intended operating conditions.
Re: claim 12, Takayoshi shows the setting of the fluid pressure or the pressure difference, respectively, at which the overload valves 30 of the spring-damper elements open, is changed during the intended operation of the punching press for changing the amplitude with which the punching press oscillates in the spring-damper elements by control system 60.
Re: claim 13, Takayoshi shows the setting of the fluid pressure or the pressure difference, respectively, at which the overload valves of the spring-damper elements open, is changed in such a way that the punching press oscillates with a certain amplitude in the spring-damper elements, in particular with a maximum permissible amplitude, by control system 60.
Re: claim 14, Takayoshi shows the amplitude is measured, in particular by means of one or more distance measuring sensors, see paragraph [0030] wherein control system 60 received vibration inputs from 71, 72, and the adjustment of the fluid pressure or the pressure difference, respectively, at which the overload valves of the spring-damper elements open, is automatically regulated by means of a machine controller 60 in such a way that the punching press oscillates with a desired amplitude in the spring-damper elements.
Re: claim 15, Takayoshi shows the amplitude is measured separately for each spring-damper element and the adjustment of the fluid pressure or the pressure difference, respectively, at which its overload valve opens, is controlled, see figure 4 wherein there are two dampers 20 shown.
Re: claim 18, Takayoshi shows the fluid pressure or the pressure difference, respectively, at which the overload valve opens is adjustable steplessly or in steps, in particular without tools, using control system 60.
Re: claim 19, Takayoshi shows the fluid pressure or the pressure difference, respectively, at which the overload valve opens is automatically adjustable via a control system 60.
Re: claim 20, Takayoshi shows the fluid pressure or the pressure difference, respectively, at which the overload valve opens is automatically adjustable via a control system 60. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi (JP 05116000) in view of Schoch (5,802,966).
Re: claim 8, Takayoshi’s spring-damper element, as rejected above, employs hydraulic for adjusting the fluid pressure or the pressure difference, while the claim requires air as a working fluid.  Schoch is cited to teach the use of air as a working fluid in the damper 18.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed air as a working fluid as taught by Schoch in the damper of Takayoshi in order to avoid hydraulic leakage and to reduce the overall weight of the damper.
Re: claim 16, Takayoshi’s method, as rejected above, employs hydraulic for adjusting the fluid pressure or the pressure difference, while the claim requires air as a working fluid.  Schoch is cited to teach the use of air as a working fluid in the damper 18.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed air as a working fluid as taught by Schoch in the method of Takayoshi in order to avoid hydraulic leakage and to reduce the overall weight of the damper.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi (JP 05116000) in view of Supalla (4,153,237).
Re: claim 9, Takayoshi’s spring-damper element, as rejected above, employs actuator 52, 51 while the claim requires a threaded spindle.  Supalla is cited to teach a damper having a threaded spindle 37, 40 to manually adjust passage 35 in order to adjust the fluid pressure for the pressure difference in chambers 3 and 7a.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Takayoshi to comprise a manually adjustable threaded spindle such as taught by Supalla in order to provide an economic version of the damper.
Re: claim 17, Takayoshi’s method, as rejected above, employs actuator 52, 51 while the claim requires a threaded spindle.  Supalla is cited to teach a damper having a threaded spindle 37, 40 to manually adjust passage 35 in order to adjust the fluid pressure for the pressure difference in chambers 3 and 7a.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Takayoshi to comprise a manually adjustable threaded spindle such as taught by Supalla in order to provide an economic version of the damper.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi (JP 05116000) in view of Coaplen et al. (2018/0216692).
Re: claim 7, Takayoshi’s spring-damper element, as rejected above, lacks a bypass valve as claimed. Coaplen is cited to teach a damper in figure 20 comprising a throttle passage 2008, a bypass passage with control valves 2014, 2010, and another bypass passage 2020 with a switchable bypass valve 2021.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Takayoshi to comprise a switchable valve such as taught by Coaplen in order to increase the damping range and capability of the damper.  As modified, the damper of Takayoshi would comprise a switchable bypass valve arranged between the first fluid chamber and the second fluid chamber, which in the open state releases a bypass, via which hydraulic fluid flows from the first fluid chamber into the second fluid chamber during compression of the spring-damper element, bypassing the throttle point, and via which hydraulic fluid flows from the second fluid chamber into the first fluid chamber during rebound of the spring-damper element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sand, Jeanson, Iwashita et al., Vandewal, Rumsey and Mochizuki et al. are cited for other dampers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657